Hewitt v County of Chautauqua (2017 NY Slip Op 06801)





Hewitt v County of Chautauqua


2017 NY Slip Op 06801


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1073 CA 16-02309

[*1]TIMOTHY C. HEWITT, PLAINTIFF-APPELLANT,
vCOUNTY OF CHAUTAUQUA, RAYMOND R. WHITACRE, INDIVIDUALLY AND AS PARENT OF BRENDYN J. WHITACRE, AND BRENDYN J. WHITACRE, DEFENDANTS-RESPONDENTS.


TIMOTHY C. HEWITT, PLAINTIFF-APPELLANT PRO SE.
WEBSTER SZANYI LLP, BUFFALO (BRITTANY JONES OF COUNSEL), FOR DEFENDANT-RESPONDENT COUNTY OF CHAUTAUQUA.
BOUVIER LAW, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS RAYMOND R. WHITACRE, INDIVIDUALLY AND AS PARENT OF BRENDYN J. WHITACRE, AND BRENDYN J. WHITACRE.

	Appeal from an order of the Supreme Court, Chautauqua County (Frank A. Sedita, III, J.), entered September 8, 2016. The order granted the motions of defendants for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for injuries he allegedly sustained when he was struck by the metal head of a rake while at the transfer station owned by defendant County of Chautauqua. We affirm the order for reasons stated in the decision at Supreme Court. We write only to note that plaintiff failed to address in his brief that part of the order granting the individual defendants' motion for summary judgment, and thus we do not review that part of the order.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court